Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art US 20150350110 A1, US 20130125230 A1, US 20090172800 A1, and US 20080005795 A1 teach various systems and methods for optimizing and updating rules but fails to disclose any signaling and caching of packets in response to the signaling and providing a second signaling to start the processing using the updated rules on the cached packets.
The US 20090168657 A1 and US 6208640 B1 references generally disclose the caching/storage of packets, but fails to disclose or render obvious signaling and caching of packets in response to the signaling and providing a second signaling to start the processing using the updated rules on the cached packets.
The US 20040015905 A1 reference teaches the use of two rules and generally discloses the pausing of processing to insert new code, but provides no explicit caching of packets. Paragraph [0054] explicitly states that the updates are provided while other pages are being processed which shows there is no need to cache the packets in their invention.
As such, the prior art teaches various systems and methods for pre-processing rules, updating rules within a security/firewall device, and generally discloses the caching of packets, but fails to teach the combination of elements/steps as put forth in each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/Primary Examiner, Art Unit 2419